      Case 4:20-cv-04133 Document 22 Filed on 04/12/21 in TXSD Page 1 of 9
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                             UNITED STATES DISTRICT COURT                                 April 12, 2021
                              SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                  HOUSTON DIVISION

GRUPO TAVA, LLC,                                 §
                                                 §
        Plaintiff,                               §
VS.                                              §   CIVIL ACTION NO. 4:20-CV-4133
                                                 §
DMS CO., LTD.,                                   §
                                                 §
        Defendant.                               §

                         MEMORANDUM OPINION AND ORDER

I.     INTRODUCTION

        Pending before the Court is the defendant’s, DMS Co., Ltd. (“DMS”), motion to dismiss

pursuant to Rule 12(b)(6). (Dkt. 10). The plaintiff, Grupo Tava, LLC (“Grupo Tava”), has filed a

response opposing the motion (Dkt. 13), and DMS has filed a reply in support (Dkt. 14). 1 After

having carefully considered the parties’ submissions and the applicable authorities, the Court

determines that DMS’s motion to dismiss should be DENIED.

II.     FACTUAL AND PROCEDURAL BACKGROUND

       The Court takes the following well-pleaded facts as true. Grupo Tava, the plaintiff, is a

Texas corporation with offices in the Woodlands, Texas. DMS, the defendant, is a limited

liability company based in the Republic of Korea and organized under its laws.

       In 2019, the defendant sought to bid on a public tender sponsored by the EXIM Bank of

Korea (the EXIM Bank) on behalf of the Nicaraguan Ministry of Energy and Mines (the

Ministry of Energy). The public tender solicited bids for the Renewable Energy Development in

Rural Areas project (the RED Project), which involved installing and servicing approximately


1
 The Court will not consider arguments made in the plaintiff’s sur-reply (Dkt. 15), which was filed
without leave of court. See Court Procedures § VII.A.


1/9
      Case 4:20-cv-04133 Document 22 Filed on 04/12/21 in TXSD Page 2 of 9




10,000 solar panels in homes throughout Nicaragua. Pursuant to a Representative Agreement

dated June 20, 2019 (the “Agreement”), the defendant engaged the plaintiff to provide services

that included “soliciting available sales offers and public tenders throughout the competitive

bidding process that would qualify for EXIM BANK KOREA financing” in Nicaragua. Under

Section 2 of the Agreement, the defendant agreed to provide to the plaintiff “information or

materials [of the defendant] . . . necessary or requested by [the plaintiff] for completion of the

Services.” The defendant also agreed, under Section 3, “to pay [the plaintiff] for the sales of

winning a competitive bid” at “the time and in the amounts as provided on EXHIBIT A” to the

Agreement. However, the parties never agreed as to the amount or structure of the plaintiff’s

compensation.

       Prior to executing the Agreement, on a June 12, 2019 video conference, the defendant’s

Vice President, Kim Sung Woon (Kim), told the plaintiff’s chief executive, Carlos Tamborrel,

Sr., that the defendant had the capabilities and personnel to perform the RED Project. On June

18, 2019, the plaintiff sent the defendant a document to review that included the defendant’s

employees who would perform the RED Project. On June 20, 2019, Tamborrel and Kim met at

the Barcelo Hotel in Managua, Nicaragua to review this and other documentation. Kim

represented to Tamborrel that the seven employees whom the defendant intended to use for the

RED Project were employed by the defendant and that each had 10 to 26 years of relevant

experience.

       Subsequently, the plaintiff helped the defendant organize and compile the information

necessary for the tender’s pre-qualification and technical proposal phases, and also advised the

defendant on its bid pricing. On August 12, 2019, the Ministry of Energy announced that it

would award the RED Project to the defendant, in the amount of $21,940,822.00. The Ministry




2/9
       Case 4:20-cv-04133 Document 22 Filed on 04/12/21 in TXSD Page 3 of 9




of Energy then asked the defendant to verify certain information contained in its technical

proposal. On September 20, 2019, the defendant submitted information regarding its seven

proposed project employees that did not match the information that the defendant had submitted

in its initial bid offer. The later-provided information indicated that almost all the employees had

far less relevant experience than the defendant had previously represented to the plaintiff, the

EXIM Bank, and the Ministry of Energy. Following this revelation, the Ministry of Energy

disqualified the defendant from the public tender process and awarded the RED Project to the

next-lowest bidder. The plaintiff received no compensation from the defendant for the former’s

services.

        On July 7, 2020, the plaintiff filed suit against the defendant in state court, alleging the

following counts: (I) breach of contract; (II) fraudulent inducement; and (III) common law fraud.

The defendant timely removed the case to this Court on December 1, 2020.2 The plaintiff filed its

First Amended Complaint on January 8, 2021, and the defendant filed its motion to dismiss

pursuant to Rule 12(b)(6) on January 19, 2021.3

III.    THE PARTIES’ CONTENTIONS

        In Count I, the plaintiff alleges that the defendant breached the Agreement by (i) failing

to provide accurate and true information to the defendant in connection with the public tender,

and (ii) by failing to pay the plaintiff, after the plaintiff had performed and the defendant “was

awarded a winning bid on August 12, 2019.” In Count II, the plaintiff alleges that, to induce the

2
  The plaintiff’s removal documents indicate that the plaintiff attempted to serve the defendant through
the procedures outlined in the 1965 Hague Convention on the Service Abroad of Judicial and
Extrajudicial Documents in Civil or Commercial Matters. While the docket does not indicate whether
service was completed, the defendant has now waived any objection to insufficiency of process or lack of
personal jurisdiction. Resolution Trust Corp. v. Starkey, 41 F.3d 1018, 1021 (5th Cir 1995) (citing Fed. R.
Civ. P. 12(h)).
3
 In light of the plaintiff’s First Amended Complaint, the defendant’s motion to dismiss the plaintiff’s
Original Complaint is now moot.


3/9
      Case 4:20-cv-04133 Document 22 Filed on 04/12/21 in TXSD Page 4 of 9




plaintiff to represent it in the public tender, the defendant intentionally and materially

misrepresented the experience of its personnel that would work on the RED Project. The plaintiff

contends that it entered into the Agreement in reliance on these misrepresentations, was induced

to submit the defendant’s false information to the Ministry of Energy, and suffered reputational

harm and lost business opportunities as a result. The plaintiff’s common law fraud claim

essentially repeats its fraudulent inducement claim.

       The defendant argues that the plaintiff’s contract claim fails because under the

Agreement (i) the defendant did not warrant the completeness or accuracy of any information

that it would provide the plaintiff and (ii) the defendant received no sales from any “winning

bid,” resulting in a failure of a condition precedent to any right of performance (i.e., the right to

payment from the defendant). The defendant contends that Count II should be dismissed because

the plaintiff’s fraud allegations lack the specificity required by Rule 9(b), or, alternatively, were

made by the defendant after the Agreement’s execution. As to both Count II and Count III, the

defendant contends that the plaintiff cannot recover based on representations made to a third

party (the Ministry of Energy). As to Count III, the defendant alleges that the plaintiff cannot

establish detrimental reliance because detrimental reliance requires a party to undertake “an

obligation in addition to the contractual obligations to which it had already agreed.”

IV.     STANDARD OF REVIEW

       a.      Federal Rule of Civil Procedure 12(b)(6)

       Federal Rule of Civil Procedure 12(b)(6) authorizes a defendant to move to dismiss for

“failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Under the

demanding strictures of a Rule 12(b)(6) motion, “[t]he plaintiff's complaint is to be construed in

a light most favorable to the plaintiff, and the allegations contained therein are to be taken as

true.” Oppenheimer v. Prudential Sec., Inc., 94 F.3d 189, 194 (5th Cir. 1996) (citing Mitchell v.


4/9
      Case 4:20-cv-04133 Document 22 Filed on 04/12/21 in TXSD Page 5 of 9




McBryde, 944 F.2d 229, 230 (5th Cir. 1991)). Dismissal is appropriate only if, the “[f]actual

allegations [are not] enough to raise a right to relief above the speculative level, on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1965, 167 L. Ed.2d 929 (2007).

Moreover, in light of Federal Rule of Civil Procedure 8(a)(2), where a plaintiff does not allege

fraud or mistake, “[s]pecific facts are not necessary; the [factual allegations] need only ‘give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Erickson v.

Pardus, 551 U.S. 89, 93, 127 S. Ct. 2197, 2200, 167 L. Ed.2d 1081 (2007) (per curiam) (quoting

Twombly, 550 U.S. at 555, 127 S. Ct. at 1964). Even so, “a plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555,

127 S. Ct. at 1964– 65 (citing Papasan v. Allain, 478 U.S. 265, 286, 106 S. Ct. 2932, 92 L. Ed.2d

209 (1986)).

        In Ashcroft v. Iqbal, the Supreme Court expounded upon the Twombly standard,

reasoning that “[t]o survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 129 S. Ct. 1937, 1949, 173 L. Ed.2d 868 (2009) (quoting Twombly, 550 U.S. at

570, 127 S. Ct. at 1974). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949 (citing Twombly, 550 U.S. at

556, 127 S. Ct. at 1955). “But where the well-pleaded facts do not permit the court to infer more

than the mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—




5/9
      Case 4:20-cv-04133 Document 22 Filed on 04/12/21 in TXSD Page 6 of 9




‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679, 129 S. Ct. at 1950 (quoting Fed. R.

Civ. P. 8(a)(2)).

        Nevertheless, when considering a 12(b)(6) motion to dismiss, the Court’s task is limited

to deciding whether the plaintiff is entitled to offer evidence in support of his or her claims, not

whether the plaintiff will eventually prevail. Twombly, 550 U.S. at 563, 127 S. Ct. at 1969 n.8

(citing Scheuer v. Rhodes, 416 U.S. 232, 236, 94 S. Ct. 1683, 40 L. Ed.2d 90 (1974)); see also

Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999). The Court’s review is limited to the

allegations in the complaint and to those documents attached to a defendant’s motion to dismiss,

to the extent that those documents are referred to in the complaint and are central to the claims.

Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004).

        b.      Federal Rule of Civil Procedure 9(b)

        Rule 9(b) states that, “[i]n alleging fraud or mistake, a party must state with particularity

the circumstances constituting fraud or mistake. Malice, intent, knowledge, and other conditions

of a person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b). The particularity required for

such pleading, however, varies from case to case. See Benchmark Elec., Inc. v. J.M. Huber

Corp., 343 F.3d 719, 724 (5th Cir. 2003), modified on other grounds, 355 F.3d 356 (5th Cir.

2003). “At a minimum, Rule 9(b) requires allegations of the particulars of time, place, and

contents of the false representations, as well as the identity of the person making the

misrepresentation and what he obtained thereby.” Id. at 724 (internal citations omitted). More

precisely, Rule 9(b)’s particularity requirement compels that “the who, what, when, where, and

how [] be laid out.” Id. “Claims alleging . . . fraud [and] fraudulent inducement . . . are subject to

[Rule 9(b)’s] requirements.” Frith v. Guardian Life Ins. Co. of Am., 9 F.Supp.2d 734, 742 (S.D.

Tex. 1998).




6/9
      Case 4:20-cv-04133 Document 22 Filed on 04/12/21 in TXSD Page 7 of 9




V.      DISCUSSION AND ANALYSIS

        The Court first addresses the defendant’s motion to dismiss the plaintiff’s fraudulent

inducement and common law fraud claims.4 Under Texas law, fraudulent inducement requires

the existence of a contract as part of its proof; that is, the plaintiff must establish the elements of

fraud as they relate to an agreement between the parties. Zorrilla v. Aypco Constr. II, LLC, 469

S.W.3d 143, 153 (Tex. 2015). To prevail on a claim for fraudulent inducement, a plaintiff must

establish that (1) the defendant made a false material representation with knowledge that it was

false when made, or that the defendant asserted without knowledge of its truth or falsity, (2) the

defendant intended the misrepresentation to be acted on, (3) the plaintiff relied on the

misrepresentation, and (4) the misrepresentation caused injury. Anglo-Dutch Petroleum Int'l,

Inc. v. Case Funding Network, LP, 441 S.W.3d 612, 627 (Tex. App.—Houston [1st Dist.] 2014,

pet. denied).5 An alleged misrepresentation will support a fraudulent inducement claim only if

the misrepresentation is “material.” Wyrick v. Tillman & Tillman Realty, Inc., NO. 03-00-00061-

CV, 2001 Tex. App. LEXIS 973, at *5 (Tex. App.—Houston [1st Dist.] Feb. 15, 2001, no pet.).

Materiality is an issue of causation and requires proof that the alleged misrepresentation induced

the complaining party to act. Id. A representation, even if actually true, is actionable if it is used

to create an impression that is substantially false. Anglo-Dutch Petroleum, 441 S.W.3d at 627

(internal citations omitted).

        The Court finds that the plaintiff’s allegations of fraud, at this stage of the proceedings,

satisfy the particularity requirements of Fed. R. Civ. P. 9(b). It is undisputed that the parties

entered into the Agreement. Further, the plaintiff’s First Amended Complaint alleges that, prior

4
  In deciding the defendant’s motion, the Court considers the terms of the Agreement, which is central to
the plaintiff’s claims and was attached to the defendant’s motion to dismiss. Causey, 394 F.3d at 288.
5
 Common law fraud implicates the same elements but without the requirement of a contract. Ernst &
Young, L.L.P. v. Pacific Mut. Life Ins. Co., 51 S.W.3d 573, 577 (Tex. 2001).


7/9
      Case 4:20-cv-04133 Document 22 Filed on 04/12/21 in TXSD Page 8 of 9




to entering into the Agreement, the defendant provided materials to the plaintiff that represented

the certifications and experience of its personnel that would work on the RED Project. The

defendant’s Vice President, Kim, made these representations during a video conference with the

plaintiff’s chief executive officer, Tamborrel, on June 12, 2019. Kim reaffirmed these

representations on June 20, 2019, when he met with Tamborrel at the Barcelo Hotel in Managua,

Nicaragua. In reliance on those representations, the plaintiff entered into the Agreement and

performed the services outlined therein.

        The First Amended Complaint plausibly alleges the falsity of the defendant’s

representations to the plaintiff regarding the experience levels of its personnel that were to work

on the RED Project. Following the Ministry of Energy’s initial award of the RED Project to the

defendant, the defendant submitted information concerning its employees’ experience that did

not match its earlier submission, and, consequently, the Ministry disqualified the defendant from

the public tender. These facts, together with Kim’s repeated affirmations to Tamborrel prior to

the parties’ execution of the Agreement, also plausibly allege that the defendant either knowingly

or recklessly misrepresented its employees’ experience. The plaintiff alleges that the defendant’s

fraud harmed its reputation and resulted in lost business opportunities. Accordingly, the

defendant’s motion to dismiss the fraudulent inducement and common law fraud claims should

be denied.6


6
  The Court appreciates the defendant’s argument, with respect to the common law fraud claim, that the
plaintiff cannot have detrimentally relied upon defendant’s representations to do what it was already
required to do under the Agreement. However, the nature of the parties’ obligations under the Agreement
is an issue better suited for determination at the summary judgment stage. Relatedly, the defendant argues
that the economic-loss rule precludes the plaintiff from recovering benefit-of-the-bargain damages by its
common law fraud claim. As the defendant concedes, however, not all losses are barred in fraud cases
involving contracts. See Bohnsack v. Varco, L.P., 668 F.3d 262, 276 (5th Cir. 2012). Accordingly, the
economic loss rule does not warrant dismissal of the plaintiff’s fraud claims at this stage.




8/9
      Case 4:20-cv-04133 Document 22 Filed on 04/12/21 in TXSD Page 9 of 9




        The defendant also seeks a dismissal of the plaintiff’s breach of contract claim, asserting

that, under the Agreement, (i) the defendant did not warrant the completeness or accuracy of any

information that it would provide the plaintiff and (ii) the plaintiff never obtained a right to

payment because no “sales from a winning bid” ever materialized. The Court is of the opinion,

however, that a reasonable expectation exists that discovery will reveal supplemental factual

support for the plaintiff’s claims. Such evidence may concern, for instance, the parties’

understanding of: the public tender requirements, the parties’ contractual obligations, and any

course of dealing between the parties. At this juncture, when the plaintiff’s allegations are taken

as true and resolved in the light most favorable to the plaintiff, this Court finds that they

constitute “more than labels and conclusions” and are sufficient to give the defendant “fair

notice” of what they are and the grounds upon which they rest. Therefore, the Court cannot say

that the plaintiff’s allegations are insufficient to raise a right to relief above the speculative level.

Accordingly, the defendant’s motion to dismiss the plaintiff’s contract claim is denied.

VI.     CONCLUSION

        Based on the foregoing, the defendant’s motion to dismiss the plaintiff’s First Amended

Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure is hereby DENIED.

        It is so ORDERED.

        SIGNED on this 12th day of April, 2021.


                                                    ___________________________________
                                                    Kenneth M. Hoyt
                                                    United States District Judge




9/9
